                   Case 19-50942-JKS             Doc 26         Filed 05/06/21       Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                                       Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                          Case No. 17-12560 (JKS)
et al.,1
                                                                             (Jointly Administered)
                            Remaining Debtors.

MICHAEL GOLDBERG, in his capacity as Liquidating
Trustee of the Woodbridge Liquidation Trust,                                 Adv. Proc. No. 19-50942 (JKS)

                            Plaintiff,                                       Ref. Docket No. 24
         vs.
EDU FINANCIAL ADVISORS, LTD., d/b/a EDU
ADVISORS. LLC; EDU WEALTH ADVISORS LLC;
and ROGER DOBROVODSKY,

                            Defendants.


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                        )
                                     ) ss.:
COUNTY OF FRANKLIN                   )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years
   and am not a party to the above-captioned action.

2. On May 3, 2021, I caused to be served the “Notice of Voluntary Dismissal of Adversary
   Proceeding,” dated May 3, 2021 [Docket No. 24], by causing a true and correct copy to be
   enclosed securely in a postage pre-paid envelope and delivered via first class mail to the
   following party: EDU. Wealth Advisors LLC, ATTENTION: Roger Dobrovodsky, Partner,
   8355 Rockville Road, Suite 130, Indianapolis, Indiana 46234.


1         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
          follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
          LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
          California 91423.




                                                          -1-
              Case 19-50942-JKS        Doc 26       Filed 05/06/21     Page 2 of 2




3. The envelope utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                     /s/ Angela Chachoff
                                                                     Angela Chachoff

 Sworn to before me this
 5th day of May, 2021
 /s/ Andrea R. Speelman
 Andrea R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024




                                              -2-
